FILED
                                                                       Oct 17 2019, 8:45 am

                                                                            CLERK
                                                                        Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court




APPELLANTS PRO SE                                          ATTORNEY FOR APPELLEE
Kay Kim                                                    VILLAGE AT EAGLE CREEK
Charles Chuang                                             HOMEOWNERS ASSOCIATION,
Indianapolis, Indiana                                      INC.
                                                           David E. Jacuk
                                                           Tanner Law Group
                                                           Indianapolis, Indiana
                                                           ATTORNEY FOR APPELLEES
                                                           MUHAMMED JAVED AND
                                                           ANDLEEB JAVED
                                                           Steven St. John
                                                           Skiles DeTrude
                                                           Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kay Kim and Charles Chuang,                                October 17, 2019
Appellants-Plaintiffs,                                     Court of Appeals Case No.
                                                           19A-SC-970
        v.                                                 Appeal from the
                                                           Marion County Small Claims
Village at Eagle Creek                                     Court
Homeowners Association, Inc.                               The Honorable
and Muhammed Javed and                                     A. Douglas Stephens, Judge
Andleeb Javed,                                             Trial Court Cause No.
Appellees-Defendants.                                      49K05-1811-SC-4090




Kirsch, Judge.

Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019                             Page 1 of 7
[1]   Kay Kim and Charles Chuang (together, “Plaintiffs”) appeal the small claims

      court’s order dismissing their small claims action against the Village at Eagle

      Creek Homeowners Association, Inc. (“VEC”) and Muhammed Javed and

      Andleeb Javed. The Plaintiffs raise several issues for our review, which we

      restate and consolidate as: whether the small claims court erred when it

      dismissed Plaintiffs’ small claims action with prejudice for failure to attend

      mediation.


[2]   We reverse and remand.


                                   Facts and Procedural History
[3]   This case arises from an incident in which Plaintiffs’ dogs were allegedly bitten

      by another dog in the outside common area of their condominium complex.

      The dog that allegedly bit their dogs was owned by tenants of a unit in the

      complex. On November 7, 2018, Plaintiffs filed a small claims action against

      VEC, seeking damages for the treatment sought for their dogs. Appellants’ App.

      Vol. II at 22. On December 13, 2018, VEC filed a motion to dismiss. Id. at 14.

      Plaintiffs opposed the motion and later added Muhammed Javed and Andleeb

      Javed (“the Javeds”), the owners of the unit where the dog that allegedly bit

      their dogs resided, thus making VEC and the Javeds defendants (collectively,

      “Defendants”). Id. at 14-16.


[4]   On December 28, 2018, the small claims court denied VEC’s motion to dismiss

      and ordered the parties to alternative dispute resolution, which included

      mediation or arbitration. Appellees’ App. Vol. 2 at 2. On January 28, 2019, the

      Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019         Page 2 of 7
      small claims court provided a panel of four mediators, from which the parties

      were to each strike one. Id. at 5. After the small claims court had provided this

      list, Plaintiffs filed their own list of mediators, which was stricken by the small

      claims court the same day. Appellants’ App. Vol. II at 19, 82-83. Despite being

      ordered to participate in mediation, Plaintiffs filed a motion for summary

      judgment on February 25, 2019, which was stricken by the small claims court.

      Id. at 19.


[5]   After the parties each struck a mediator from the panel provided by the small

      claims court, Mark Matheny (“Matheny”) was the remaining proposed

      mediator and was appointed to the case on February 28, 2019. Id. On March

      13, 2019, Matheny contacted the parties to obtain a date for mediation and

      explained his fee schedule. Id. at 91. He explained that his fee was $200 per

      hour which was to be split equally between the parties and that a retainer of

      $300 was to be paid by both sides. Id. Shortly after receiving Matheny’s email,

      Plaintiffs responded that the mediation fee of $200 per hour was to be split

      among the three parties and that Plaintiffs’ portion of the fee should not exceed

      more than $70. Id. at 92. Plaintiffs further informed Matheny that their

      demand of $591 plus court costs and mediation costs was not negotiable and

      “will not change.” Id. Twenty-one minutes later, Plaintiffs emailed Matheny,

      again reiterating their position and stating that they would not pay more than

      $70 for mediation and that they would walk out of mediation within the first

      half hour. Id. at 93. Three minutes after this second email, Plaintiffs emailed

      Matheny, informing him that they would bring two checks of $35 to the

      Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019         Page 3 of 7
      mediation so that one check could be given back after a half hour of mediation.

      Id.


[6]   On March 18, 2019, Matheny filed a “Report of Mediator and Resignation of

      Mediator” with the small claims court. Id. at 94. In the report, Matheny stated

      that “Plaintiff, Kay Kim, has indicated that she would not be participating in

      the mediation under the terms set forth in the mediator’s Agreement to

      Mediate.” Id. He further informed the court that due to the correspondence

      between Plaintiffs and himself, he felt that he was “now in an adversarial

      relationship with the Plaintiff[s] and can no longer act as mediator in this cause

      of action and would tender his resignation as mediator.” Id. Matheny

      additionally stated that “no mediation ha[d] taken place, no mediation ha[d]

      been scheduled, nor ha[d] the parties agreed to the terms of mediation at this

      point.” Id.


[7]   On March 20, 2019, the small claims court sua sponte set a Rule to Show Cause

      hearing and ordered Plaintiffs to appear and show cause as to why they should

      not be held in contempt for failing to attend mediation; if Plaintiffs failed to

      appear and show good cause, the action could be dismissed. Appellees’ App. Vol.

      2 at 7-8. Plaintiffs filed an answer to the Rule to Show Cause order and, for the

      first time, requested a pro bono mediator be appointed. Appellants’ App. Vol. II

      at 98. On April 26, 2019, the parties appeared at the Rule to Show Cause

      hearing, and the small claims court heard evidence. At the conclusion of the

      hearing, the small claims court issued an order dismissing Plaintiffs’ case with

      prejudice, finding that Plaintiffs “refuse to attend court-ordered mediation” and

      Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019         Page 4 of 7
      that Plaintiffs “want to set the cost of mediator and indicate they will not

      change [their] position.” Id. at 8. Plaintiffs now appeal.


                                      Discussion and Decision
[8]   Plaintiffs argue that the small claims court erred when it dismissed their action

      against Defendants with prejudice based on Plaintiffs’ refusal to attend

      mediation. Because the small claims court’s decision was not in Plaintiffs’

      favor, they are appealing from a negative judgment. On appeal, we will not

      reverse a negative judgment unless it is contrary to law. Johnson v. Blue Chip

      Casino, LLC, 110 N.E.3d 375, 378 (Ind. Ct. App. 2018) (citing LTL Truck Serv.,

      LLC v. Safeguard, Inc., 817 N.E.2d 664, 667 (Ind. Ct. App. 2004)), trans. denied.

      In determining whether a judgment is contrary to law, we consider the evidence

      in the light most favorable to the appellee, together with all the reasonable

      inferences to be drawn therefrom. Id. A judgment will be reversed only if the

      evidence leads to but one conclusion, and the trial court reached the opposite

      conclusion. Id.


[9]   The small claims court dismissed Plaintiffs’ case after finding that Plaintiffs

      “refuse to attend court-ordered mediation” and that Plaintiffs “want to set the

      cost of mediator and indicate they will not change [their] position.” Appellants’

      App. Vol. II at 8. However, although the small claims court ordered the parties

      to alternative dispute resolution, including mediation or arbitration, and the

      Plaintiffs failed to comply with mediation, pursuant to the Indiana Rules for

      Alternative Dispute Resolution, they are not applicable to small claims court


      Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019        Page 5 of 7
       cases. Indiana Rule for Alternative Dispute Resolution 1.4 states, “[t]hese rules

       shall apply in all civil and domestic relations litigation filed in all Circuit,

       Superior, County, Municipal, and Probate Courts in the state.” The Marion

       County small claims courts are not included in this rule; therefore, cases filed in

       these courts are not subject to the rules, and the parties in these cases cannot be

       ordered to alternative dispute resolution, including mediation or arbitration. In

       the present case, therefore, contrary to the order by the small claims court, the

       parties could not be ordered to mediation.1


[10]   Under Indiana Small Claims Rules, the “sole objective” of the informal

       proceedings is “dispensing speedy justice between the parties according to the

       rules of substantive law” and the proceedings “shall not be bound by the

       statutory provisions or rules of practice, procedure, pleadings or evidence . . . .”

       Ind. Small Claims Rule 8(A). We find that the inapplicability of the Indiana

       Alternative Dispute Rules to small claims cases furthers this objective in that

       barring alternative dispute resolution streamlines the small claims procedure

       and brings about “speedy justice between the parties.” Id. Because the Indiana

       Alternative Dispute Rules are not applicable to small claims cases in Marion

       County, we find that the small claims court in the present case erred when it




       1
        Although we hold that parties cannot be ordered to participate in alternative dispute resolution in Marion
       County small claims proceedings, our holding does not bar parties in those small claims proceedings from
       being compelled to participate in alternative dispute resolution when they have contracted to be subject to
       such processes.

       Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019                               Page 6 of 7
       dismissed Plaintiffs’ case for refusing to attend mediation. We, therefore,

       reverse the small claims court’s dismissal and remand for further proceedings.


[11]   Reversed and remanded.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Opinion 19A-SC-970 | October 17, 2019      Page 7 of 7